Citation Nr: 1823699	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to service connection for diabetes mellitus, type II.  

3.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

A Notice of Disagreement was received in September 2013.  In July 2013, a Statement of the Case was issued, and, in August 2014, the Veteran filed his substantive appeal (via a VA Form 9).

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a travel board hearing, sitting at the Columbia RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran had any symptoms, treatment, or other occurrence of hypertensive vascular disease during active service or within one year of active service.


CONCLUSION OF LAW

Hypertensive vascular disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

III.  FACTS AND ANALYSIS 

The Veteran has a current diagnosis of hypertension, and therefore meets the first criterion of service connection for hypertension, a current diagnosis.  However, the evidence of record does not show treatment, symptoms, or a diagnosis of hypertension during active service or within one year of active service, as the Veteran's service treatment records and medical records are silent for any documentation of hypertension within one year of service.  

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  See 38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) does not conflict with § 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a Veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

As the Veteran has not shown criterion B above because of a lack of a manifestation in service or within a presumptive time period, VA does not have a duty to assist the Veteran in affording him a VA examination on his hypertension.  

During the August 2016 Travel Board Hearing, the Veteran testified that he is unsure how his hypertension is related to his service.  Given the lack of any lay or medical evidence linking the Veteran's claim to service, and an absence of any manifestation of the Veteran's disability within the requisite time period for a presumptive disorder, the Board finds that the evidence of record does not show the requisite elements for service connection, and the claim must therefore be denied.  

ORDER

Entitlement to service connection for hypertensive vascular disease is denied. 


REMAND

At the Veteran's August 2016 Travel Board hearing, he testified that he believes that his erectile dysfunction could potentially be related to a surgery that he had while aboard the U.S.S. Holland.  The hearing transcript also notes that the erectile dysfunction may also be believed to be linked to the Veteran's diabetes mellitus.  See Hearing Transcript, Page 16.   

A review of the Veteran's service treatment records shows that while aboard the U.S.S. Holland, the Veteran was treated for esophageal surgery, gonorrhea, acute urethritis due to gonorrhea, contusion of the upper tibia, a venereal wart, a twisted ankle, and a minor surgery on the Veteran's torn frenulum.  Given the presence of documented treatment for venereal disease and residuals therefrom, the Board finds that a medical opinion is necessary to determine the etiology of the Veteran's erectile dysfunction and to determine if it is related to his diabetes.  Because the etiology of the erectile dysfunction is in question, and may be related to the claimed diabetes, which is also before the Board, the Board also finds that the Veteran may be provided a VA examination regarding his diabetes.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claims.

2.  After the foregoing development has been completed, provide the Veteran with a VA examination to determine the etiology of his erectile dysfunction and diabetes mellitus, type II.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

(a) Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diabetes mellitus, type II was incurred in or related to the Veteran's active service.  If the examiner finds that the Veteran's diabetes mellitus is related to the Veteran's active service, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by his diabetes mellitus, type II.  

(b) the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's erectile dysfunction is related to the Veteran's active service.  The examiner is asked to comment upon the Veteran's treatment for venereal disease and residuals therefrom while in service.  

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


